Citation Nr: 1618009	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-29 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1971 to June 1975.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied a compensable rating for left ear hearing loss, as well as service connection for right ear hearing loss.  

In March 2015, a Board decision granted service connection for the right ear and remanded for additional development of the Veteran's increased hearing loss claim.  The Veteran was afforded a new VA examination and subsequently, an August 2015 rating decision granted a 10 percent disability rating for bilateral hearing loss.  Accordingly, the Board has recharacterized the initial issue as one of an increased rating for bilateral hearing loss.  The issue is still before the Board as a maximum grant of benefits was not assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).

This record in this matter consists solely of electronic claims files and has been reviewed. 


FINDINGS OF FACT

Throughout the appeal period, audiometric testing, at worst, has revealed Level VIII hearing acuity in the left ear; and revealed Level II hearing acuity in the right ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In a correspondence dated in September 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The September 2008 letter also informed the Veteran that in order to establish higher ratings, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

The Veteran has been medically evaluated numerous times in conjunction with his claim for an increased rating for hearing loss.  The VA examination reports for October 2008 and July 2015 reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.
Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85 (2015). 

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85 (2015). 

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2015). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2015).  Each ear will be evaluated separately; however, if a hearing loss in one ear is not service-connected, that ear shall be considered to have an impairment level of I.  38 C.F.R. § 4.85(f) (2015).

The Veteran in this case essentially contends that a 10 percent rating for bilateral hearing loss does not reflect the current severity of his disability.

In August 2008, the Veteran was seen at the VA Medical Center (VAMC).  Upon audiological evaluation, the right ear had normal hearing in the 250 - 1500 Hz range and mild to moderate sensorineural hearing loss in the 2000 - 8000 Hz range.  In the left ear there was normal hearing at 250 Hz and moderate severe sensorineural hearing loss in the 500 - 8000 Hz range.  

During an October 2008 VA examination, the Veteran reported that the effects of hearing loss on occupational functioning and daily activities included hearing conversations, especially anything on the left side.

On the authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
50
45
LEFT
50
70
80
80
85

The average pure tone threshold was 39 decibels for the right ear and 79 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 68 percent in the left ear.

From Table VI of 38 CFR § 4.85, Roman Numeral I is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the pure tone threshold average column.  As the puretone thresholds for each of the specified frequencies (1000, 2000, 3000, and 4000 Hertz ) were 55 decibels or more for the left ear, the Veteran's hearing loss in that ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a).  Roman Numeral VIII is derived for the left ear based on Table VIA according to 38 C.F.R. § 4.86 as it affords a higher Roman Numeral based on his exceptional pattern of hearing impairment.  The left ear is used as the poorer ear for 38 CFR 4.85 's Table VII.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column VIII, the poorer ear, in Table VII of 38 § CFR 4.85.  Regardless, the RO has already assigned a 10 percent evaluation for the entire appeal period. 

In January 2009, the Veteran informed VA that he had hearing aids in both ears.  VAMC records confirm he was fitted for hearing aids. 

In his April 2009 Notice of Disagreement, the Veteran stated that he felt his use of hearing aids warranted a compensable rating. 

In June 2010, the Veteran was afforded a private audiological examination.  However, as a Maryland CNC test was not used, this test cannot be used for disability rating purposes.  38 C.F.R. § 4.85 (2015).  The examiner stated that without hearing aids at normal conversation levels, the Veteran could experience difficulty understanding without visual cues, at distances, and in noisy environments, as well as difficulty hearing the television at standard volume.  Due to poor discrimination, the examiner stated the Veteran may also experience difficultly understanding words spoken on the left side.

On the authorized VA audiological evaluation in July 2015, the Veteran reported daily difficulties with speech understanding when listening in the presence of background noise, occasionally at work when the speaker is at a distance, or when there was a speaker on his left side.  He denied any occupational concerns.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
50
50
LEFT
50
75
95
105
105

The average pure tone threshold for the right ear was 43 decibels and the average for the left ear was 95 decibels.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 56 percent in the left ear.  

From Table VI of 38 CFR § 4.85, Roman Numeral II is derived for the right ear and from Table VIA, Roman Numeral XI in the left ear, based on an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86(a).  A 10 percent evaluation is derived from Table VII of 38 CFR § 4.85.

Based on the above results, a 10 percent rating is assigned throughout the appeal period, based on the objective criteria.

VA's audiological examinations are designed for the purpose of obtaining information necessary for the full and accurate application of the rating schedule, which is based exclusively on the results provided from two objective tests: a pure tone audiometry test and a speech discrimination test.  See 38 C.F.R. §§ 4.85, 4.86 (2015).  The Veteran has not offered any evidence demonstrating that the testing method used produces inaccurate, misleading or clinically unacceptable results. 

It must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  This application of the rating schedule has taken into consideration the Veteran's exceptional pattern of hearing impairment in his left ear under 38 C.F.R. § 4.86(a) and still found that a rating in excess of 10 percent is not proper.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The Veteran is certainly competent to report as to his symptomatology and personal experiences.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, while the Veteran has contended that his use of hearing aids warrants a compensable rating, none of the audiological examinations reflect a decrease in his level of hearing acuity to warrant a rating in excess of 10 percent.  These test results are highly probative evidence against his claim as testing was specifically accomplished to determine whether a worsening in auditory acuity is shown.  

Accordingly, the Board finds that the preponderance of the evidence is against finding that his bilateral hearing loss has increased in severity to warrant a rating in excess of a 10 percent disability rating or that available findings do not accurately reflect his hearing ability at any time.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the Board concludes that the objective clinical findings outweigh his lay assertions that a higher evaluation is warranted.

For the foregoing reasons, a rating in excess of 10 percent for the Veteran's bilateral hearing loss is not warranted at any point during the appeal period.

Extraschedular Consideration of Hearing Loss

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected bilateral hearing loss is contemplated and reasonably described by the rating criteria under Diagnostic Code 6100.  See 38 C.F.R. §§ 4.85, 4.86 (2015).  In this regard, the Veteran's hearing loss has been manifested a need for hearing aids and difficulty hearing the television, or speaking, especially when directed at the left ear.  As shown above, this type of disability picture, even including the exceptional pattern of impairment in his left ear, is specifically addressed in the rating criteria set forth in Diagnostic Code 6100.  See id.  Accordingly, the Board finds that a comparison of the Veteran's hearing loss with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran has been granted service connection for bilateral hearing loss and tinnitus.  The medical and treatment records do not reflect that the Veteran's service-connected hearing loss results in further disability when looked at in combination with his tinnitus.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's hearing loss.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected bilateral hearing loss disability renders him totally unemployable, and specifically denied occupational concerns at his July 2015 VA examination.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied. 





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


